Citation Nr: 1032879	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for right knee 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue and if so, 
whether the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for unexplained nerve loss 
and numbness of the hands, arms, legs, and feet (to include the 
current claim of bilateral carpal tunnel syndrome).

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for nerve damage, right elbow, as 
secondary to service-connected residuals, right elbow fracture.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to September 1979, 
and from September 1990 to June 1991.  He also had service in the 
National Guard, to include periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2006, December 2007, and September 2008 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In January 2010, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  A claim for service connection for narcolepsy/fatigue, to 
include as secondary to undiagnosed illness, was denied by a May 
2005 Board decision that was not appealed.  




2.  A claim for service connection for unexplained nerve loss and 
numbness of the hands, arms, legs, and feet (to include the 
current claim of bilateral carpal tunnel syndrome) was denied by 
a May 2005 Board decision that was not appealed. 

3.  A claim for service connection for nerve damage, right elbow, 
as secondary to service-connected residuals, right elbow 
fracture, was denied by a January 2007 rating decision that was 
not appealed.

4.  The evidence submitted since the May 2005 Board decision 
pertinent to the claim for service connection for 
narcolepsy/fatigue, to include as secondary to undiagnosed 
illness, was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  

5.  There is objective evidence of chronic disability manifested 
by fatigue due to undiagnosed illness.    

6.  The evidence submitted since the May 2005 Board decision 
pertinent to the claim for service connection for unexplained 
nerve loss and numbness of the hands, arms, legs, and feet (to 
include the current claim of bilateral carpal tunnel syndrome), 
is either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.  

7.  The evidence submitted since the January 2007 rating decision 
pertinent to the claim for service connection for nerve damage, 
right elbow, as secondary to service-connected residuals, right 
elbow fracture, is either cumulative or redundant, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  

8.  The Veteran's service-connected right knee injury is 
manifested by symptoms of mild subluxation and/or lateral 
instability but not compensable limitation of motion and/or 
arthritis.


CONCLUSIONS OF LAW

1.  The May 2005 Board decision, which denied claims for service 
connection for narcolepsy/fatigue and unexplained nerve loss and 
numbness of the hands, arms, legs, and feet (to include the 
current claim of bilateral carpal tunnel syndrome), is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  The January 2007 rating decision, which denied a claim for 
service connection for nerve damage, right elbow, as secondary to 
service-connected residuals, right elbow fracture, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2009).  

3.  New and material evidence has been submitted since the May 
2005 Board decision pertinent to the claim for service connection 
for narcolepsy/fatigue, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  Undiagnosed illness manifested by fatigue was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).    

5.  New and material evidence has not been submitted since the 
May 2005 Board decision pertinent to the claim for service 
connection for unexplained nerve loss and numbness of the hands, 
arms, legs, and feet (to include the current claim of bilateral 
carpal tunnel syndrome), and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).  

6.  New and material evidence has not been submitted since the 
January 2007 rating decision pertinent to the claim for service 
connection for nerve damage, right elbow, as secondary to 
service-connected residuals, right elbow fracture, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).  

7.  The criteria for a 10 percent rating, but not greater, for 
right knee injury has been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims to reopen, October 2007 
and June 2008 letters advised the Veteran of the evidence 
necessary to substantiate a claim for 



service connection, including the type of evidence required to 
reopen his previously denied claims, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence, which would include that in his possession, to the RO.  
The content of these notices complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Each of these letters also 
advised the Veteran of the bases for assigning ratings and 
effective dates.  

With respect to the Veteran's increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id. 

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
the Federal Circuit Court held that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's daily 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  




A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in October 2005, prior to the 
RO decision that denied the claim in February 2006.  The letter 
informed him of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his increased 
rating claim.  Specifically, the October 2005 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, and 
the Veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the May 2007 statement of 
the case and July 2007, September 2008, October 2008, and 
September 2009 supplemental statements of the case.  Thus, given 
the October 2005, May 2007, July 2007, September 2008, October 
2008, and September 2009 VA correspondence, the Veteran is 
expected to have understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements and 
correspondence.  Specifically, at the time of his VA examination 
in November 2005, the Veteran stated that his disability did not 
prevent him from working and did not affect his activities of 
daily living, but that he would occasionally take Motrin and 
continue to work.  Similarly, at the time of his VA examination 
in May 2007, the Veteran reported that his right knee disability 
would periodically interfere with his work but would not 
incapacitate him, and in March 2009, he indicated that he was 
able to work through the pain. 

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to be 
worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that any notice 
deficiencies in this matter do not affect the essential fairness 
of the adjudication.  




Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support his 
increased rating claim, and the Veteran has not argued that the 
most recent VA examinations are inadequate for rating purposes.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  The Veteran was also afforded an examination 
and etiological opinion with respect to his application to reopen 
the claim for service connection for nerve damage, right elbow, 
as secondary to service-connected residuals, right elbow 
fracture, and since 38 C.F.R. § 3.159(c)(4) does not apply to 
finally adjudicated claims unless new and material evidence has 
been received, and the Board has concluded that such evidence has 
not been received as to the application to reopen a claim for 
service connection for unexplained nerve loss and numbness of the 
hands, arms, legs, and feet (to include the current claim of 
bilateral carpal tunnel syndrome), the Board finds that an 
examination and etiological opinion is not warranted as to this 
claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has 
also not claimed that VA has failed to comply with the 
requirements of the VCAA.



II.  New and Material Evidence Claims

The record reflects that the claims for service connection for 
narcolepsy/fatigue and nerve loss and numbness of the hands, 
arms, legs, and feet were last denied by an unappealed Board 
decision in May 2005, at which time the Board determined that the 
Veteran's narcolepsy with fatigue, first clinically reported in 
1993, was a diagnosed illness and not shown to be of service 
origin, and that there was no competent medical evidence to show 
that the Veteran had chronic disability manifested by nerve loss 
and numbness of the hands, arms, legs, and feet.  A January 2007 
rating decision denied a claim for service connection for nerve 
damage, right elbow, as secondary to service-connected residuals, 
right elbow fracture, on the basis that right elbow nerve damage 
had not been shown to be related to service or the Veteran's 
service-connected right elbow fracture, and the Veteran did not 
file a timely appeal following the issuance of a statement of the 
case in July 2007.  See 38 C.F.R. § 20.302 (2009).  As such, 
these claims for service connection may only be reopened if new 
and material evidence is submitted.  

Based on the grounds stated for the denials in the May 2005 Board 
decision, new and material evidence would consist of new evidence 
demonstrating that narcolepsy was not a "diagnosed" illness 
and/or narcolepsy/fatigue was of service origin, competent 
medical evidence showing that the Veteran has chronic disability 
manifested by nerve loss and numbness of the hands, arms, legs, 
and feet, and new evidence demonstrating that right elbow nerve 
damage was related to service or the Veteran's service-connected 
right elbow fracture.  

In this regard, additional evidence received since the May 2005 
Board decision and January 2007 rating decision includes 
additional statements and testimony from the Veteran, additional 
VA examination and treatment records for the Veteran, and 
additional private treatment records for the Veteran.  Of 
greatest import to the claims on appeal are examination records 
finding no objective evidence confirming the Veteran's subjective 
complaints of multiple location nerve loss and numbness involving 
the hands, arms, legs and feet; medical opinion evidence 
concluding that the Veteran does not suffer from narcolepsy; and 
medical opinion evidence concluding that any nerve damage 
specifically associated with the Veteran's right elbow is not 
related to the Veteran's service-connected right elbow fracture.  

May 2007 VA neurological examination of the right elbow revealed 
findings of sensory loss beyond the ulnar distribution that was 
considered inconsistent with ulnar neuropathy, and therefore 
unrelated to the Veteran's elbow fracture.  The examiner also 
commented that an ulnar lesion would have been expected at the 
time of fracture, symptoms did not go back to the original 
injury, and electromyography (EMG) from the previous year was 
normal.  With respect to the Veteran's narcolepsy/fatigue, a May 
2007 nurse practitioner could propose no organic basis for the 
Veteran's fatigue.  A nerve conduction/EMG from February 2008 was 
interpreted to suggest a right ulnar neuropathy at the elbow 
(retrocondylar groove), mild in degree, with slight slowing of 
conduction velocity in motor fibers and slight loss of sensory 
fibers.  There was no evidence of brachial plexopathy, carpal 
tunnel syndrome, or other mononeuropathies involving the upper 
limbs.  There was also no evidence of lower cervical 
radiculopathy affecting the muscles tested in the symptomatic 
right upper thumb.  An April 2009 VA outpatient treatment record 
reflects a history of narcolepsy, with the Veteran noting his 
concern about this diagnosis and that at the time he may have had 
a sleep latency test conducted in the 1990's, he was told he had 
"probable narcolepsy."  Finally, a June 2009 VA treatment 
record reflects an examiner's review of recent sleep test results 
and his impression that the Veteran was probably excessively 
sleepy, but that there was no evidence of narcolepsy.  

However, the Board cannot conclude that such evidence constitutes 
new and material evidence to reopen the claims for service 
connection for either nerve loss and numbness of the hands, arms, 
legs, and feet, or nerve damage, right elbow, as secondary to 
service-connected residuals, right elbow fracture.  More 
specifically, with respect to the claim for service connection 
for nerve loss and numbness of the hands, arms, legs, and feet, 
there continues to be a lack of objective evidence of a 
multisystem illness characterized by nerve damage affecting the 
hands, arms, legs, and feet, and while the Veteran is competent 
to continue to complain of periodic numbness and a tingling 
sensation in the extremities, he is not competent to assess these 
complaints as constituting disability for which service 
connection may be granted, i.e., this is not the type of 
disability such as pes planus or varicose veins that the Veteran 
has been recognized by case law as being able to diagnose.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Moreover, the Veteran's statements about continued numbness and 
tingling are cumulative of statements made at the time of the 
last final denial by the Board in May 2005, and are therefore not 
considered new.  

As for the Veteran's claim for service connection for nerve 
damage, right elbow, as secondary to service-connected residuals, 
right elbow fracture, the most relevant evidence is actually 
against the claim (the May 2007 VA neurological examiner's 
opinion) and it has been held that negative evidence does not 
constitute new and material evidence.  Villalobos v. Principi, 3 
Vet. App. 450 (1992).  Moreover, the January 2007 rating decision 
essentially conceded that the Veteran had some form of nerve 
damage specifically around the right elbow at the time it denied 
the claim such that additional evidence suggesting right ulnar 
entrapment does not prove an "unestablished" fact that was a 
predicate for the previous final denial.  

Therefore, the Board finds that it has no alternative but to 
conclude that the additional evidence and material received in 
this case as to the claims for service connection for nerve loss 
and numbness of the hands, arms, legs, and feet, and nerve 
damage, right elbow, as secondary to service-connected residuals, 
right elbow fracture, does not relate to an unestablished fact 
necessary to substantiate the claims and thus is not material.  
It is also not material because it is essentially redundant of 
assertions maintained at the time of the previous respective 
final denials in May 2005 and January 2007, and does not raise a 
reasonable possibility of substantiating the claims.  38 C.F.R. 
§ 3.156(a) (2009).  

On the other hand, the Board finds that the recent VA report that 
does not confirm the existence of narcolepsy in the face of the 
Board's denial in May 2005 on the basis of a "diagnosed" 
illness, is found to be probative as to the existence of a known 
diagnosis under 38 C.F.R. § 3.317 (2009).  Thus, the Board finds 
that it must conclude that this evidence is not merely cumulative 
or redundant, does relate to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes that 
the claim for service connection for fatigue as secondary to 
undiagnosed illness, is reopened.  38 C.F.R. § 3.156(a) (2009).  


III.  Entitlement to Service Connection for Fatigue as Secondary 
to Undiagnosed Illness

Having determined that evidence received since the last final 
denial warrants the reopening of the Veteran's claim for service 
connection for fatigue, the Board will now consider the claim on 
the merits.  

"[I]n order to establish service connection or service- connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011 and by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2009); 66 Fed. Reg. 56,614-
56,615 (Nov. 9, 2001).

The Board further notes that, on December 27, 2001, the President 
signed into law H.R. 1291, the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976, 
which contains, among other things, new provisions relating to 
Persian Gulf War veterans.  Section 202 of the new statute 
expands compensation availability for Persian Gulf vets to 
include "medically 



unexplained chronic multisymptom illness," such as fibromyalgia, 
chronic fatigue syndrome, and irritable bowel syndrome, in 
addition to any diagnosed illness that the Secretary determines 
by regulation to be service-connected.  These changes in law were 
effective on March 1, 2002.

The Board has carefully reviewed the record and initially notes 
that the evidence reflects multiple diagnoses relating to the 
Veteran's symptoms of fatigue, both of unclear and more 
definitive etiology.  Thus, the Board finds that the requirement 
of a current disability has been met with respect to this claim.

In addition, although the Board has considered the fact that such 
evidence could constitute known diagnoses that would preclude 
entitlement to service connection for chronic disability 
manifested by fatigue as an undiagnosed illness under 38 C.F.R. 
§ 3.317 (2009), the Board finds that a careful review of the 
record does not reflect consistent diagnoses and in light of the 
most recent testing that did not confirm narcolepsy, the findings 
of sleepiness are not currently associated with the known 
diagnosis of narcolepsy.  

The Board also notes there is no medical opinion that 
specifically states that the Veteran does not have chronic 
fatigue that is related to his service in the Persian Gulf.  

In summary, based on all of the above, the Board finds that the 
evidence supports the grant of service connection for disability 
manifested by fatigue as a medically unexplained chronic 
multisymptom illness defined by a cluster of signs or symptoms.  
38 C.F.R. § 3.317(a)(2)(i)(B) (2009).  


IV.  Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider whether the rating should be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed - so, 
here, October 2004, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

Service connection for right knee injury was granted by the 
February 1993 rating decision, at which time a noncompensable 
rating was assigned, effective from June 1991, under the 
diagnostic criteria for recurrent subluxation and lateral 
instability, DC 5257.

Degenerative or traumatic arthritis established by X- ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joints or joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

With respect to knee disabilities, Diagnostic Codes 5260 and 5261 
set forth rating schedules for limitation of motion of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  With respect to 
limitation of leg flexion, Diagnostic Code 5260 allows a zero 
percent rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited to 
30 degrees, and a maximum of 30 percent for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, which governs limitation of extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 30 
degrees, and a maximum of 50 percent for a limitation to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other impairments of the knee are rated pursuant to DC 5257, 
which provides ratings of 10, 20 and 30 percent for slight, 
moderate, and severe recurrent subluxation or lateral 
instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

VA General Counsel, in a precedential opinion (VAOPGCPREC 23- 
97), held that a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  The 
General Counsel stated that when a knee disorder was already 
rated under DC 5257, the Veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) or 
5261 (extension limited to 5 degrees or more) in order to obtain 
a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).




Where additional disability is shown, a veteran rated under DC 
5257 can also be compensated under DC 5003 and vice versa.  In 
addition, the General Counsel has also held that separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The Veterans Claims Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.




The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  In addition, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

VA joints examination in November 2005 revealed that the Veteran 
reported taking Motrin for his right knee pain.  He did not 
describe true flare-ups of the knee, but did indicate that he 
wore a brace at times for his knee.  He denied dislocation or 
recurrent subluxation.  He did relate episodes when it gave out 
and swelling.  Physical examination revealed no effusion but 
generalized joint tenderness.  There was no evidence of meniscal 
tear.  His range of motion was from 0 to 140 degrees without 
pain.  This motion was not further limited by repetitive use.  
Knee x-rays were normal.  

VA joints examination in May 2007 revealed that the Veteran 
experienced flare-ups at the rate of every other day.  They were 
usually provoked by prolonged standing and walking, and would 
last for two hours or so.  Associated symptoms included weakness 
and stiffness of the knee.  It would also sometimes give way.  
Currently, he wore a neoprene brace for support.  He indicated 
that the knee pain interfered with work but did not incapacitate 
him.  Physical examination revealed no evidence of deformity, 
crepitus, or effusion.  His patella was nontender.  The range of 
motion was from 0 to 130 degrees.  There was discomfort on the 
right knee at the end of passive movement, particularly the 
flexion exhibited by muscle guarding.  Stability testing was 
found to be normal.  Motion was not additionally limited by 
repetitive movement.  X-rays of the right knee were negative.  
The overall impression included mild degree of residual sprain 
and strain of right knee.  

Private medical records from June 2008 reflect diagnoses that 
included generalized arthritis, but no specific diagnosis of 
arthritis with respect to the right knee.




VA joints examination in March 2009 indicated that he had been 
recently evaluated by a rheumatologist who believed he had 
arthritis in the right knee.  The Veteran again reported 
increased right knee pain with prolonged sitting, standing or 
walking.  He stated that there was occasional locking.  There 
also continued to be occasions of giving way.  He also continued 
to use a knee brace.  Physical examination revealed the Veteran's 
knee brace, which was removed for purposes of the examination.  
The range of motion was from 0 to 130 degrees, without pain or 
increased limitation following repetitive use.  There was 
tenderness over the area of the anterolateral joint line.  Due to 
the Veteran's reports of locking, magnetic resonance imaging 
(MRI) and x-rays were ordered, and both were found to be 
unremarkable.  The impression was service-connected residuals of 
right knee injury.  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, it 
has been held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Here, the Veteran seeks an increased evaluation for his right 
knee disorder, which is currently rated as noncompensable 
pursuant to DC 5257.

After a careful review of the medical evidence of record, it 
should first be noted that entitlement to a rating under 
Diagnostic Codes 5258 and 5259 for cartilage dislocation or 
removal is not for consideration as there is no evidence of 
dislocated or removed cartilage.  Moreover, range of motion 
findings do not support ankylosis.  As such, the evidence does 
not show that a higher rating under DC 5256 is warranted.  As no 
examination noted malunion of the tibia or fibula, DC 5262 is 
also not for application.




With respect to entitlement to separate ratings for limitation of 
flexion under DC 5260 or limitation of extension under DC 5261, 
examination has not revealed range of motion of the right knee to 
be less than 0 to 130 degrees, with pain, at worst, demonstrated 
at the extremes of motion without additional pain on repetitive 
use.  Flexion of 0 to 140 degrees and extension to 0 degrees are 
considered anatomically normal.  38 C.F.R. § 4.71a, Plate II.  
Thus, there is no limitation of extension that could provide a 
basis to assign a compensable or separate rating for limited 
extension, and while more recent examination revealed some 
limitation of flexion, this was not even close to the limitation 
of 45 degrees required for a 10 percent rating under DC 5261.  
There is also no additional motion that is not already considered 
in the current rating that could provide a compensable rating 
based on pain on right knee motion, and no additional pain on 
motion due to repetitive use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.7, 4.40, 4.45.

In addition, although the Veteran's rheumatologist has diagnosed 
generalized arthritis, his records do not reflect x-ray findings 
of arthritis with respect to the Veteran's right knee, and none 
have been shown on VA MRI and x-rays.  Thus, the Board finds that 
the diagnostic criteria for arthritis are not for application 
here.  Parenthetically, as was noted above, even if the Board 
were to find that arthritis were associated with the Veteran's 
right knee disability, it would still not help the Veteran's 
claim because General Counsel has stated that when a knee 
disorder was already rated under DC 5257 (as it is here), the 
Veteran must also have limitation of motion which at least meets 
the criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 5 
degrees or more) in order to obtain a separate rating for 
arthritis, and no such limitation is demonstrated in the record.  

However, with respect to Diagnostic Code 5257, although clinical 
examination has not revealed any objective findings of recurrent 
subluxation or lateral instability, the examiners have all noted 
that the Veteran is wearing a brace for support, and that he has 
reported periodic symptoms of giving way, and more recently, 
locking.  Therefore, giving the Veteran the benefit of the doubt, 
the Board finds that he is entitled to a 10 percent rating, but 
not greater, for slight knee impairment under DC 5257.  The Board 
also finds that although the Veteran has a 10 percent rating for 
multiple joint pain, the record reflects that this is based on 
systemic symptoms of multisymptom joint pain, and not pain 
specifically associated with the Veteran's right knee injury 
during service.  Therefore, the Board does not find that the 
assignment of such a rating is prohibited as pyramiding under 
38 C.F.R. § 4.14 (2009).  Clearly, however, the lack of objective 
clinical findings of subluxation or instability preclude the 
assignment of an even higher rating for moderate or severe knee 
impairment under DC 5257.  

In addition, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

During the relevant time period on appeal, the Veteran's symptoms 
associated with his service-connected right knee disorder have 
resulted in some instability in the right knee and noncompensable 
limitation of flexion with pain.  Such impairment is contemplated 
by the applicable rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5257.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for consideration of 
an extraschedular rating is, therefore, not warranted.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for nerve 
loss and numbness of the hands, arms, legs, and feet, to include 
as secondary to undiagnosed illness, is denied.  

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for nerve 
damage, right elbow, as secondary to service-connected residuals, 
right elbow fracture, is denied.

Service connection for disability manifested by fatigue is 
granted.

Entitlement to a 10 percent rating, but not greater, for right 
knee injury, is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


